Case 1:16-cr-00114-ERK-RLM Document 160 Filed 03/19/20 Page 1 of 1 PageID #: 1090



  PROB I9A
 (NYHPRev. 10/13)

                                                 United States District Court
                                                                             for

                                         EASTERN DISTRICT OF NFW vnpi^


   U.S.A. vs MARDOCHE PETITPHARE
                                                                                                    Docket No.: 0207 1:16CROO114

                                      SUMMONS FOR PROBATIONER TO APPEAR

               You are hereby commanded to appear before the United States District Court for
               the Eastern District OfNew York to answer charges that you have violated the
               conditions of supervision imposed by the court.
  NAME OF SUBJECT
                                                                                                    SEX            RACE          AGE

                                                                                                                    Black or
  MARDOCHE PETITPHARE
                                                                                                       Male         African        23
 ADDRESS(STREET, CITY, STATE)                                                                                      American

 1092 Willmohr Street Apt. E3 Brooklyn, New York 11212
 SENTENCE IMPOSED BY
                                                                                                   DATE IMPOSED
 Hon. Edward R. Korman, USDJ
                                                                                                                      2, 2018
 DATE,TIME AND PLACE TO APPEAR:


 CLERK
                                                   (BY)DEPUTY CLERK
                                                                                                   DATE               -St


                                                                                                     2/21/2020
                                                                   RETURN
             EIVED                 DATE SERVED                           METHOD OF.SER^CE

                                                                         '• (t>€opy''ofsummon                 ender in person

                                                                         2. { )Copy of summons mailed to offender's las! known
                                                                         residence and leaving a copy at last known residence with some
                                                                         person ofsuitable age and discretion residing therein
SERVICE BY           (Enlor you name, tille and business address here)



                                                                          DATE RETURNED TO CLERK'S 0I4TCE:
